DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7 and 13-18 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 1-37 and 13-18 are:
Regarding claims 1 and 3-7, the prior art does not teach or fairly suggest in combination with the other claimed limitations a  modular cable protector system comprising: a tool engagement feature accessible on the upper surface having an opening in the upper surface having a lower portion, and an undercut extending horizontally from the lower portion of the opening beneath the lid; and a tool for removably engaging the tool engagement feature having an elongated vertical member with a horizontal protrusion at its lower end for removably insertion into the opening with the horizontal protrusion extending into the undercut beneath the lid, said tool extending upward from the tool engagement feature to enable the lid to be opened by lifting upward on the tool.
Regarding claims 13-18, the prior art does not teach or fairly suggest in combination with the other claimed limitations a modular cable protector system comprising (f) an undercut extending horizontally from the lower portion of the opening beneath the lid; and a tool having an elongated vertical member with a horizontal 
These limitations are found in claims 1, 3-7 and 13-18, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

November 18, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848